[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court decreed a dissolution of the marriage of the parties on December 5, 1995. The matter was then in the midst of trial, and after extensive negotiations mid-trial, the parties reached a comprehensive agreement which was put in writing, signed by the parties and their counsel, referred to in a colloquy in open court on the record, and incorporated into the dissolution decree. Several months later the plaintiff became dissatisfied with the agreement, and she filed a Motion to Modify. In that motion and in subsequent motions, she claimed that either the defendant had not disclosed all of his business relationships to her or that her counsel had misled her in explaining the agreement that she signed so that it was procured without informed consent. After an evidentiary hearing lasting over more than one day, the court found her contentions to be entirely without merit and denied her requests to open or set aside the judgment.
Counsel for the defendant has moved for attorney fees from the plaintiff for having to defend the post-judgment motions. He claims that he has spent over 47 hours and that he charges his time at the rate of $220 per hour. The court then heard certain evidence related to the request for attorney fees.
Weighing all of the equities in this matter, including the furtherance of the court's original orders at the time of judgment, this court orders the plaintiff to pay to defendant's counsel as counsel fees and costs through today's date the sum of $4600, payable at the rate of $100 per month commencing November 1, 1996. This sum is ordered to be paid directly, and shall not be subject to any credits in any other payments between the parties unless approved by the court.
Patty Jenkins Pittman, Judge